Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-36863 Cable One, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3060083 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification No.) 210 E. Earll Drive, Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code)
